Name: Commission Regulation (EEC) No 1650/89 of 12 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 6 . 89 Official Journal of the European Communities No L 162/35 COMMISSION REGULATION (EEC) No 1650/89 of 12 June 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 1 00 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1132/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 Q, as last amended by Regulation (EEC) No 1633/89 f); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 13 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force, on 13 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128,-11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (*) OJ No L 119, 29 . 4. 1989, p. 26. 0 OJ No L I 67, 25 . 7. 1972, p. 9 . (') OJ No L 197, 26 . 7. 1988, p. 10 . f) OJ No L 143, 26. 5. 1989, p. 25. (') OJ No L 159, 10 . 6. 1989, p. 45. O OJ No L 266, 28 . 9 . 1983 , p. 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . Official Journal of the European Communities 13. 6. 89No L 162/36 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 0 4th period 10 o 5th period 110 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,580 0,000 20,897 1,170 0,000 17,479 1,170 0,000 17,584 1,170 0,000 17,114 1,170 0,000 16,725 1,170 0,000 16,638 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 49,73 55,50 1 009,05 41,64 46,11 844,01 41,89 46,38 849,08 40,79 45,14 826,38 39,88 44,12 807,60 39,78 44,11 803,40  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) 153,23 183,03 _ 17,043 12,714 33 274 131,67 156,09 14,655 11,424 29 103 132,50 157,03 14,747 11,502 29 260 128,81 152,83 14,336 11,136 28 389 125,75 149,36 13,996 10,845 27 733 125,03 148,58 13,916 10,690 27 348  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 2 433,41 89,44 3 230,96 2 746,50 178,89 2 741,50 2 720,30 178,89 2 748,80 2 589,84 178,89 2 666,92 2 510,26 178,89 2 608,88 2 382,28 178,89 2 558,41 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 479,40 0,00 3 995,75 0,00 4 001,80 0,00 3 888,08 0,00 3 812,17 0,00 3 688,80 ( l) Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 162/3713. 6 . 89 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period ?0 2nd period 8 0 3rd period 9 0 4th period 10 (1) 5th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,080 2,500 23,397 3,670 2,500 19,979 3,670 2,500 20,084 3,670 2,500 19,614 3,670 2,500 19,225 3,670 2,500 19,138 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 55,63 47,55 47,79 46,69 45,78 45,68  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr) 62,11 1 129,77 172,19 205,13 52,70 964,72 150,92 178,41 52,98 969,79 151,74 179,35 51,74 947,10 148,05 175,15 50,71 928,32 145,00 171,68 50,70 924,11 144,28 170,90  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) 19,152 14,401 37 362 16,797 13,178 33 285 16,889 13,256 33 442 16,478 12,889 32 572 16,138 12,599 31 916 16,058 12,443 31 531  Greece (Dr) (b) Seed harvested in Spain and processed : 2 823,46 3 194,97 3 168,77 3 038,31 2 958,73 2 830,75  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 474,98 3 616,49 561,13 3 123,74 561,13 3 131,04 561,13 3 049,16 561,13 2 991,12 561,13 2 940,65  in Portugal (Esc)  in another Member State (Esc) 470,02 4 949,41 480,01 4 475,75 480,01 4 481,80 480,01 4 368,09 480,01 4 292,18 480,01 4 168,80 (!) Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 162/38 Official Journal of the European Communities 13 . 6. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 0 3rd period 9 (') 4th period 10C) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 22,062 5,170 0,000 21,853 6,890 0,000 18,887 6,890 0,000 19,783 6,890 0,000 19,783 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 52,56 58,62 1 065,31 52,07 58,07 1 055,21 45,03 49,82 911,99 47,13 52,18 955,26 47,13 52,18 955,26  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece ^Dr) 160,99 192,97 17,904 13,213 34 995 2 444,43 159,34 191,10 17,721 13,057 34 643 2 360,75 142,03 168,66 15,808 12,272 31 412 2 878,43 149,06 176,66 16,591 12,923 32 831 3 021,45 149,06 176,66 16,591 12,923 32 831 3 021,45 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 465,96 797,28 3 434,99 1 053,45 3 164,58 1 053,45 3 284,60 1 053,45 3 284,60 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids : 0,00 6 367,90 6 206,07 0,00 6 322,63 6 161,95 0,00 5 956,28 5 804,92 0,00 6 110,39 5 955,11 0,00 6 110,39 5 955,11  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3 422,58 6 206,07 3 389,20 6 161,95 3 118,71 5 804,92 3 238,73 5 955,11 3 238,73 5 955,11 (*) Subject in the case of advance fixing for the 1989/90 marketing year- to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,080340 2,077240 2,074460 2,072050 2,072050 2,065580 Fl 2,344360 2,340710 2,337360 2,333820 2,333820 2,322820 Bfrs/Lfrs 43,567300 43,556600 43,550300 43,537300 43,537300 43,497400 FF 7,044230 7,045010 7,045450 7,046720 7,046720 7,048530 Dkr 8,108720 8,109260 8,115560 8,120790 8,120790 8,135050 £Irl 0,778008 0,777857 0,778215 0,778523 0,778523 0,780161 £ 0,659733 0,661321 0,662583 0,663812 0,663812 0,667610 Lit 1 504,27 1 508,56 1 512,71 1 516,51 1 516,51 1 527,21 Dr 177,11600 180,01000 182,51800 184,34000 - 184,34000 189,53600 Esc 172,11700 173,12800 173,83100 174,91800 174,91800 177,33200 Pta 131,02500 131,52500 132,06000 132,60100 132,60100 134,26200